Citation Nr: 0619636	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.   Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from August 1968 to September 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran perfected the issue of service connection for 
post-traumatic stress disorder (PTSD).  In a May 2005 rating 
determination, the RO granted service connection for PTSD.  
As this is a complete grant of the benefit sought on appeal, 
the Board will not further address this issue.  


FINDING OF FACT

In an August 2005 statement in support of claim, the veteran 
wrote that he wished to withdraw the appeals as to the issues 
of entitlement to service connection for hearing loss, 
tinnitus, and hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, as it relates to the issues of service conenciton 
for hearing loss, tinnitus, and hepatitis C have been met.  
38 U.S.C.A. § 7(d)(3)-(5) (West 2002); 38 C.F.R. § 20.204 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing at any time prior to a 
decision of the Board.  38 C.F.R. § 20.204. In an August 2005 
statement the veteran wrote that he wished to withdraw the 
appeals on the issues of service connection for hearing loss, 
tinnitus, and hepatitis C.  In written motion to withdraw the 
appeal dated in June 2006, the veteran's representative 
confirmed that he wanted to withdraw the appeals.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to these issues.


ORDER

The appeal, as to the issues of entitlement to service 
connection for hearing loss, tinnitus, and hepatitis C, is 
dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


